March 22, 2018


                                                                                      FILED IN
Re: 01-17-00268-CV                                                             1st COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
D-1-FM-06-003296; Madeleine Connor v. Cabrach Connor                           3/22/2018 8:04:44 PM
                                                                               CHRISTOPHER A. PRINE
                                                                                       Clerk
I have informed Ms. Connor that my records indicate that she has only paid for two transcripts, the
9/14/2016 Reporter’s Record and the 11/21/2016 Reporter’s Record. We’ve had a lot of
communication regarding hearing dates and costs so I can understand her confusion. But I was only
paid a total of $1334.75 for those two records. The total cost for all hearing dates Ms. Connor inquired
about would have cost a total of $2866.50. When she made a 800-dollar deposit in August, she
handwrote a note indicating that was for those two particular dates. And paid the remaining balance of
$534.75 in October.



 But like I said, we have had many e-mails regarding different transcript dates so I completely
understand why she may have been under the impression that she paid for all of the hearing transcripts
inquired about. Ms. Connor has been extremely helpful assisting me with untangling our many
messages back and forth.



Thank you,

/s/ LaSonya Thomas